DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2011/0198378) in view of Cimo et al. (2006/0021385).  Regarding claims 1 and 9, Chang teaches a manufacturing method for a band-shaped glass film ([0007], [0037]), comprising the use of a direction-changing member (140) configured to change a direction of a falling band-shaped glass film to a horizontal direction (figures 1, 3, .
Regarding claim 2, Cimo teaches scoring the glass film ([0052]), which is essentially scratching of the glass film.
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2011/0198378) and Cimo et al. (2006/0021385) as applied to claim 1 above, and further in view of Eta (2011/0197634). Chang teaches it is well known to use rollers a support apparatus for the glass film ([0006]), but fails to disclose the direction changing member comprises a plurality of rollers. Eta teaches a method for producing a glass film comprising the use of a direction-changing member comprising a plurality of rollers and configured to change the direction of a falling band-shaped glass film to a horizontal direction (figure 1, [0030], [0032]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed rollers for a direction changing member, as Eta teaches it is a well-known alternative that predictable provides the successful transfer of the glass film from a vertical direction to a horizontal direction. Furthermore, although Eta doesn’t specify a casing, it would be obvious to one of ordinary skill in the art at the time of the invention to have expected the rollers to be assembled in a casing, such as a frame to thereby support the rollers.  Since Chang teaches moving the direction-changing member between a regular position and retreated position, the casing holding the rollers would be movable between similar positions.
Regarding claim 4, Cimo teaches scoring of the glass film ([0052]). Eta also teaches a cutting apparatus 30 around the direction-changing members ([0030]) and a 
Regarding claim 7, Cimo teaches scoring across the whole width of the glass film, which would naturally include scoring both ends portions of the glass film.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2011/0198378), Cimo et al. (2006/0021385), and Eta (2011/0197634) as applied to claim 4 above, and further in view of Denlow (2,705,390). Eta doesn’t specify scoring the glass film while the direction-changing member is moved from the retreated position to the regular position. However, such a step is suggested by the combined art of Chang, Cimo, Eta and Denlow. Chang teaches glass film proceeds in the vertical direction into a waste bin until the desired section of the glass film is reached and Cimo teaches breaking off the undesired sections by scoring and bend breaking along a width direction of the glass film. Chang teaches moving the direction changing member from a retreated position when it’s time to direct the desired glass film in a horizontal direction, and since the scoring unit is assembled on the casing of the direction changing member, moving the direction changing member from the retreated position to the regular position would naturally result in the moving of the scoring unit as well.  Denlow teaches the moving of a casing comprising a roller 12 and a scoring unit 7, toward a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2011/0198378) and Cimo et al. (2006/0021385) as applied to claim 1 above, and further in view of Marshall et al. (2013/0126576).  Chang fails to teach a support member between the direction-changing member and the horizontal conveyance unit.  Marshall teaches a method for manufacturing a glass film comprising conveying the glass film in a horizontal direction through a cutting station for trimming of undesirable edges of the glass film (abstract, figure 1), using horizontal conveyance units such as drive unit 29 ([0038]). Marshall also teaches using support apparatus 28 for the horizontal conveyance of the glass film, wherein the support apparatus are placed in intermediate positions between upstream source of glass film and the horizontal conveyance unit (28 in figure 1), adjacent . Marshall teaches the support apparatus can be a platform 28 that is configured to support the glass film from a lower side and is movable in and up and down direction between a support position for supporting the glass film and a waiting position below the support position, so as to allow the glass film to be directed to a disposal bin without interference ([0047]).  Since Chang teaches disposing a portion of the glass film in an initial phase, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide for the alternative arrangement of the horizontal conveyance unit 29 and support platform 28 to .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to suggest a change in speed in a direction-changing member for a glass film, nonetheless before and after an attached scratching unit has scratched the glass film.  Chang teaches the moving of the direction-changing member, but is silent regarding a speed of movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741